Citation Nr: 1614079	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  13-21 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to service connection for residuals of a right eye injury (claimed as eye damage).

2.  Entitlement to service connection for a bilateral ankle disorder, to include as secondary to service-connected bilateral foot disabilities.

3.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected tinnitus.

4.  Entitlement to an initial compensable evaluation for hallux valgus of the right foot.

5.  Entitlement to an initial compensable evaluation for hallux valgus of the left foot.

6.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1996 to October 2004 and had subsequent service in the United States Navy Reserve.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board remanded the case in April 2015 to schedule the Veteran for a videoconference hearing before the Board.  The Veteran was scheduled for the requested hearing in February 2016, but he cancelled his request in a written statement submitted by his representative that same month.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704 (2015).

The Board notes that the Veteran's June 2011 original claim included a claim for service connection for "eye damage" that occurred in 1997.  In written statements throughout the course of the appeal, the Veteran and his representative have clarified that he is seeking service connection for a right eye disorder as a result of in-service injury to that eye.  See, e.g., October 2011 written statement; July 2013 substantive appeal; March 2016 representative written statement.  This issue has been recharacterized as stated above to more accurately reflect the nature of the claim.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issues on appeal, with the exception of the actual x-ray report for the ankles, as summarized in the August 2011 VA examination.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.

The Veteran has contended that he has current right eye, bilateral ankle, and sleep disorders that are related to his period of active duty service and/or are related to a service-connected disability.

Regarding the right eye claim, the Veteran has not been afforded a VA examination.  He has contended that he continues to experience problems with his right eye due to an in-service eye injury.  See, e.g., July 2013 substantive appeal; March 2016 representative written statement.  The Veteran's eyes were found to be normal at the time of the July 1996 entrance examination; his right eye vision was 20/50 (distant) and 20/30 (near), both correctable to 20/20 with glasses.  On the July 2004 separation examination, the Veteran's eyes were again found to be normal; his right eye vision was 20/70 (distant) and 20/30 (near), both correctable to 20/20.  He denied having a history of an eye disorder or trouble on the corresponding report of medical history in July 2004, but the service treatment records do show in-service findings referable to the right eye and a reported history of trauma to the right eye.  See, e.g., service treatment records from October 1996 (inproceesing screening examination noting trauma to eye one year prior), March 1998 (noting history of metal in the right eye), May 2000 (optometry reporting showing history of metal-related eye injury and finding of right eye corneal scar) and June 2003 (noting history of eye injury with ocular complaints).

Regarding the sleep disorder claim, the Veteran and his representative have contended that his current sleep problems are related to his in-service sleep problems or his service-connected tinnitus, inasmuch as it prevents him from sleeping.  See, e.g., July 2013 substantive appeal; March 2016 representative written statement.  The Veteran's service treatment records do show a complaint of poor sleep with a diagnosis of insomnia.  See April 2004 service treatment record. 

Based on the foregoing, there is evidence that the Veteran's right eye and sleep problems may be related to his military service or a service-connected disability, and VA examinations and medical opinions are needed.

Regarding the right and left ankle disorder claims, the Veteran and his representative have contended that his current ankle problems are related to his in-service ankle injuries or his service-connected bilateral plantar fasciitis.  See, e.g., July 2013 substantive appeal; March 2016 representative written statement.  His service treatment records show injuries to both ankles.  See, e.g., August 2001, September 2001, April 2002, and December 2003 service treatment records.  The August 2011 VA examination shows that his ankles were found to be essentially normal at that time; the examiner did not provide diagnoses or an etiology opinion for the ankles.  Given the Veteran's documented complaints in service and ongoing complaints, an additional VA examination is needed for further clarification.

Regarding the bilateral hearing loss and right and left foot hallux valgus claims, the Veteran was provided VA examinations in July 2011 and August 2011.  Thereafter, the Veteran's representative essentially alleged that these disabilities had increased in severity since that time.  See, e.g., March 2016 written statement.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Based on the foregoing, more recent examinations are needed to ascertain the current severity and manifestations of the Veteran's service-connected bilateral hearing loss and right and left foot hallux valgus.

Finally, the Veteran has reported that his in-service eye injury occurred in 1997; however, it does not appear that any treatment records immediately following the injury are of record.  Because the Veteran's June 2011 original claim suggests that he received treatment for this injury at Tripler Army Medical Center in April 1997, an attempt to obtain any available records from this facility should be made, unless the Veteran otherwise clarifies that he did not receive such treatment.

In addition, the record does not contain any post-service treatment records.  While the case is on remand, the Veteran will have another opportunity to provide or request that VA attempt to obtain any treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and his representative to clarify whether he received treatment at the Tripler Army Medical Center for his right eye injury in 1997.  If so, the AOJ should take any appropriate, responsive steps to request any records of the Veteran's in-service treatment from that facility.
All attempts and responses should be documented in the claims file.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right eye, ankles, feet, hearing loss, and sleeping disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

It is noted that the August 2011 authorization form for Dr. P.H. appears to have expired, and the Veteran will need to provide another authorization form if he would like VA to attempt to obtain any additional private treatment records from this or any other non-VA facility.

The AOJ should also secure any outstanding, relevant VA treatment records.  See, e.g., June 2011 claim (Veteran reported treatment at "VA Hospital Houston" in 2009).

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current right eye disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The Veteran has contended that he continues to experience problems with his right eye due to an in-service eye injury in 1997.  See, e.g., July 2013 substantive appeal; March 2016 representative written statement.

The Veteran's service treatment records show that his eyes were found to be normal at the time of the July 1996 entrance examination; his right eye vision was 20/50 (distant) and 20/30 (near), both correctable to 20/20 with glasses.  On the July 2004 separation examination, the Veteran's eyes were again found to be normal; his right eye vision was 20/70 (distant) and 20/30 (near), both correctable to 20/20.  He denied having a history of an eye disorder or trouble on the corresponding report of medical history in July 2004, but the service treatment records do show in-service findings referable to the right eye and a reported history of trauma to the right eye.  See, e.g., service treatment records from October 1996 (inproceesing screening examination noting trauma to eye one year prior), March 1998 (noting history of metal in the right eye), May 2000 (optometry reporting showing history of metal-related eye injury and finding of right eye corneal scar) and June 2003 (noting history of eye injury with ocular complaints).

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current right eye disorders.

For each diagnosis identified, the examiner should state whether the disorder is a congenital defect or disease.

To assist the examiner, for VA adjudication purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating.  (As an example, VA considers sickle cell anemia as congenital "disease" for VA purposes, whereas refractive error is considered a congenital "defect.")

(1)  For any congenital defect, the examiner should state whether there is evidence of a superimposed disease or injury during service.

(2)  For any congenital disease, the examiner should state whether the disease preexisted the Veteran's service.

If so, the examiner should state whether there was an increase in the severity during service.  If the evidence reflects such an increase, the examiner should indicate whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

(3)  For each diagnosis identified that is not congenital and/or did not preexist service, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology or injury therein. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current right or left ankle disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements, as well as the August 2011 VA examination report.

The Veteran and his representative have contended that his current ankle problems are related to his in-service ankle injuries or his service-connected bilateral plantar fasciitis.  See, e.g., July 2013 substantive appeal; March 2016 representative written statement.

The Veteran's service treatment records show injuries to both ankles.  See, e.g., August 2001, September 2001, April 2002, and December 2003 service treatment records.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current right and left ankle disorders.

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology and circumstances therein.

The examiner should also state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused by or permanently aggravated by his service-connected bilateral plantar fasciitis or hallux valgus.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current sleep disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements, as well as the January 2012 VA mental health examination report.

The Veteran and his representative have contended that his current sleep problems are related to his in-service sleep problems or his service-connected tinnitus, inasmuch as it prevents him from sleeping.  See, e.g., July 2013 substantive appeal; March 2016 representative written statement.

The Veteran's service treatment records show a complaint of poor sleep with a diagnosis of insomnia.  See April 2004 service treatment record.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current sleep disorders.

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology and circumstances therein.

The examiner should also state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused by or permanently aggravated by his service-connected tinnitus.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right and left foot hallux valgus.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's service-connected right and left foot hallux valgus under the rating criteria.  In particular, the examiner should state whether the Veteran has severe unilateral hallux valgus of either foot that is equivalent to an amputation of the great toe.  He or she should also indicate if there has been any resection of a metatarsal head, and if so, whether there are any post-operative residuals. 

In addition, the examiner should state whether the Veteran has any related joint or periarticular pathology.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

It should be noted that the Veteran is separately service-connected for right and left foot plantar fasciitis.  To the extent possible, the examiner should distinguish between the symptoms associated with his hallux valgus and plantar fasciitis.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

7.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected bilateral hearing loss.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's service-connected bilateral hearing loss under the rating criteria.  He or she should also discuss the effect of the Veteran's hearing loss on his occupational functioning and daily activities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

8.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


